DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 02/23/2021.  
	Claims 1 – 20 have been examined and are currently pending. 

Claim Rejections - 35 USC § 112(b) – Second Paragraph 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, and 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, wherein clothing item and body measurements comprise a distance between a user’s armpit across their upper arm which renders the claim indefinite because it is unclear whether the recited measurement is a circumference of the upper arm or a straight across width measurement. For 

Claim 12 recites, wherein clothing item and body measurements comprise a bottom hem width for a user, which renders the claim indefinite because it is unclear what portion of a user’s body is associated with a bottom hem. Furthermore, the bottom hem of an article of clothing would be different depending on the type of clothing that is being measured, which would also alter said measurement for the user when trying to compare the measurement in order to recommend an item. For the purposes of this action only, the Examiner will interpret “bottom hem” to mean the width and height from the hips. 

Claim 14 recites, wherein clothing item and body measurements comprise a shoulder to bottom hem front measurement for a user, which renders the claim indefinite because it is unclear what portion of a user’s body is associated with a bottom hem. Furthermore, the bottom hem of an article of clothing would be different depending on the type of clothing that is being measured, which would also alter said measurement for the user when trying to compare the measurement in order to recommend an item. For the purposes of this action only, the Examiner will interpret “bottom hem” to mean the height from the hips to the shoulders.  

Claim 15 recites, wherein clothing item and body measurements comprise a shoulder to bottom hem back measurement for a user which renders the claim indefinite because it is unclear what portion of a user’s body is associated with a bottom hem. Furthermore, the bottom hem of an article of clothing would be different depending on the type of clothing that is being measured, which would also alter said 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1 – 20, under Step 2A claims 1 – 20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
	Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
A method for providing a user with a selection of available articles which most closely match a set of criteria provided by the user, comprising: providing to a user an input interface identifying a set of criteria to be used to develop the selection of available articles; 
collecting data responsive to the set of criteria and input by the user in the input interface and establishing a user profile therefrom; 
comparing the user profile to data in a database regarding available articles; 
selecting particular ones of the available articles which most closely match the data in user profile;
and preparing and transmitting to the user a communication concerning the selection of available articles. 
The underlined limitations of claim 1 above recite an abstract idea that falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas [see 2106.04(II)(A)]. Under Prong 1 of the revised Step 2A analysis it is determined that claim 1 recites a commercial interaction (e.g. an advertisement, marketing/sales activity or behavior) [see MPEP 2106.04(a)(1)(II)(B)]. Specifically, the Examiner notes that the present invention recites steps for collecting user and product information for the purposes of identifying the best products to present to a user, this concept is considered a marketing and or sales activity as well as an advertisement because the purpose of the instant invention is to collect data and manipulate data in order to provide targeted product information to a consumer. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas [see again MPEP 2106.04(a)(1)(II)(B)].
The Examiner further asserts that the steps recited in claim 1 can be performed in the human mind, as such it is determined that claim 1 also recites an abstract idea that falls under ‘Mental Processes’ grouping of abstract ideas. Specifically the Examiner notes that collecting data responsive to a set of criteria, creating a user profile, comparing the user profile to data of available articles and selecting articles which match the profile are all steps that can be performed in the human mind (or by a human using a pen and paper), and are representative of concepts considered to be mental processes such as observations, evaluations, judgments, and opinions [see MPEP 2106.04(a)(2)(III)]. Even though the instant claims recite an input interface displayed on a computer/communications device, and displaying communication on mobile phone, when considering the claims in view of MPEP 2106.04(a)(2)(III)(C) it is noted that ‘claims can recite a mental process even if they are claimed as being performed on a computer’, it is further noted that the recited generic computing components are utilized to collect, store, correlate and present information so ‘with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper’.
Under Step 2A (prong 2), it is determined that the recited abstract idea is not integrated into a practical application. Considering claim 1, the Examiner acknowledges the recitation of an input interface and a database, further in view of dependent claims 7 and 8 it is also acknowledged that the input interface is displayed on a screen of a personal computer, a communications device, and that communications may be sent to a mobile phone. The recited computing components and their functions are being considered as “additional elements” and taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claims 1, 7 and 8 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article 
In view of the above, under Step 2A (prong 2), claims 1, 7 or 9 do not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, and considered in view of claims 7 and 8 taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Examiner additionally comments that the recited personal computer/communications device/and mobile phone are being interpreted as any generic devices capable of performing the functionality of displaying and transmitting information as required by the present invention. Neither the claims nor the Applicant’s specification provide detail to the types of devices that are used, and further fail to elaborate on any specific or unique functionalities that may be required of such devices. 
Furthermore, the additional elements fail to provide significantly more also because the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional see MPEP 2106.05(d)(ll)], including at least:
Receiving or transmitting data over a network (e.g. collecting data responsive to the set of criteria…, preparing a transmitting to the user a communication, etc.) 
Storing and retrieving information in memory (e.g. establishing a user profile, etc.) 
Even considered as an ordered combination (as a whole), the additional elements of claims 1, 7 and 9 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2 – 20 also do not integrate the abstract idea into a practical application.
Notably, claims 2 – 20 recite more complexities descriptive of the abstract idea itself, such as describing the type of data that is collected from a user (e.g. measurements, brands, etc.) such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 2 – 20 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.
Under prong 2 of step 2A, considered both individually and as a whole, claims 2 – 20 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 1, the limitations of claims 2 – 20 amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial 
Lastly, under step 2B, dependent claims 2 – 20 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2 – 20 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 9, 12, 14 – 16, and 19 – 20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Wannier et al., US 20090276291 A1 (hereafter referred to as “Wannier”).
Regarding claim 1, Wannier discloses a method for providing a user with a selection of available articles which most closely match a set of criteria provided by the user, comprising: providing to a user an input interface identifying a set of criteria to be used to develop the selection of available articles [see 0064 (the consumer module may be accessed through cellular phones, PDAs and other networked devices, it is through the consumer module that a consumer can input her measurements, preferences and profile data into her consumer record); Examiner interprets preferences and measurements to be the user criteria); see also 0092 (following on-screen instructions she uses a tape measure to collect her body measurements and enters them into an online form. She also enters her other profile information. This data is sent to backend 130 for consumer recording); Examiner interprets the form/onscreen instructions that are followed to submit information necessary for the system to be the criteria which is utilized by the present invention)]; 
collecting data responsive to the set of criteria and input by the user in the input interface and establishing a user profile therefrom [see 0064 (the consumer module is typically accessed by consumers via personal computers; it is through the consumer module that a consumer can input her measurements, preferences and profile data into her consumer record (e.g. profile)); see also 0087]; 
comparing the user profile to data in a database regarding available articles [see 0099 – 0101 (Examiner notes that Wannier discloses the concept of gathering user inputs regarding their preferences and size measurements, and then those inputs are saved in the “consumer record” which is interpreted as the “user profile” which is stored and maintained in the consumer database)]; 
selecting particular ones of the available articles which most closely match the data in user profile [see 0153 (Garments that share a consumer's shape code and have a priority code of zero are considered “best matches”. Match assessment process then proceeds to a match assessment of the next garment, if any. Otherwise, the match assessment process ends with the output being a scored, ranked, sorted and filtered list of those garments which match the consumer to various degrees)]; 
and preparing and transmitting to the user a communication concerning the selection of available articles [see 0157 – 0160 (the results of a match assessment of multiple garments and outfits may be displayed to the consumer using a graphical user interface (GUI))]. 

Regarding claim 2, Wannier discloses the method as recited in claim 1. Wannier further discloses wherein the articles comprise articles of clothing [see 0050 (consumer is presented with a personalized online store that lists clothing items for sale that are most likely to fit and flatter that particular consumer and match that consumer's preferences for style and fit)]. 

Regarding claim 3, Wannier discloses the method as recited in claim 2. Wannier further discloses wherein the set of criteria comprises a set of specified measurements and sizing information [see 0064 (it is through the consumer module that a consumer can input her measurements); see also Table 9 (Consumer Profile Data Example: including shoulder/bust/hip tolerances; normal size worn and bought by user, etc.)]. 

Regarding claim 4, Wannier discloses the method as recited in claim 1. Wannier further discloses wherein the set of criteria comprises one or more of reduced prices for articles of a specific brand, from a specific store or chain of stores, or from a combination of previously matched items [see 0170 (each person can instantly see within their personal shop the clothes and other fashion items that “match” a user's profile and fit and flatter within each node of the network. The shopping system might generate product combinations from a plurality of inventories at a point of sale for a transaction and a system of soliciting interest in custom-made garments based on user indication, and in some cases 

Regarding claim 5, Wannier discloses the method as recited in claim 1. Wannier further discloses wherein the set of criteria comprises one or more specific article brands [see 0164 (multiple and discontinuous selections are made using a “checkbox” selection interface, as those familiar in the art will appreciate. For example, Jane may click Skirts, Pants, Brand A, Romantic, and Arts)]. 

Regarding claim 7, Wannier discloses the method as recited in claim 1. Wannier further discloses wherein the input interface is displayed on a screen of a personal computer or communications device [see 0064 (the consumer module is typically accessed by consumers via personal computers at home, school or office. The consumer module may also be accessed through cellular phones, PDAs and other networked devices. It is through the consumer module that a consumer can input her measurements, preferences and profile data into her consumer record)]. 

Regarding claim 9, Wannier discloses the method as recited in claim 3. Wannier further discloses wherein the set of specified measurements and sizing information includes one or more of favorite clothing item measurements or sizes and body measurements [see 0092 (Using her home PC, Jane accesses the consumer module. Following on-screen instructions she uses a tape measure to collect her body measurements and enters them into an online form. She also enters her other profile see also 0068 and Table 1; Examiner notes that the information could include either the favorite clothing or body measurements or both, and in the case of the cited paragraphs the included information is body measurements]. 

Regarding claim 12, Wannier discloses the method as recited in claim 9. Wannier further discloses wherein clothing item and body measurements comprise a bottom hem width for a user [see Fig. 4B (Front of waist, front of high hips, and front of hips: measure from the middle of the other at your waist, below waist, and at the fullest part of hips)]. 

Regarding claim 14, Wannier discloses the method as recited in claim 9. Wannier further discloses wherein clothing item and body measurements comprise a shoulder to bottom hem front measurement for a user [see 0070 (the shape defining process considers front and side outlines in two and three dimensions for each measurement and evaluates the relative proportions of certain points on the torso including, but not limited to: the proportion of the shoulders to the hips, the shoulders to the bust, the bust to the waist, the waist to the hip)].

 Regarding claim 15, Wannier discloses the method as recited in claim 9. Wannier further discloses wherein clothing item and body measurements comprise a shoulder to bottom hem back measurement for a user [see 0103: Table 11 (Front/Back high hip measurement, and Front/Back regular hip measurement and Front/Back waist measurement)]. 

Regarding claim 16, Wannier discloses the method as recited in claim 9. Wannier further discloses wherein clothing item and body measurements comprise the widest section of a breast measurement for a user [see Fig. 4A (Front of bust: measure from as close to middle of one side of your body to the middle of the other crossing over the fullest part of your bust)].

Regarding claim 19, Wannier discloses the method as recited in claim 1. Wannier further discloses and further comprising crowdsourcing data from a plurality of users to populate the database [see 0087 (a categorization process provides a means to: collect data describing individual consumers and individual garments, categorize those consumers and garments by shape and/or height, and store the resulting consumer and garment records in computer databases); see also 0073 (human body measurement data taken from representative samples of the human population (e.g. crowdsourcing) and sub-populations (e.g., U.S. women aged 40-65) form the inputs of the shape defining process. The sample body measurement data is statistically analyzed to discern clustered subsets within the population, each sharing common data values. Each body shape is defined by a core set of measurement values together with an acceptable range of deviation from the mean for each value)]. 

Regarding claim 20, Wannier discloses the method as recited in claim 1. Wannier further discloses collecting data from market sources of the articles to populate the database [see 0063 (the manufacturer module uses software/hardware that allows a manufacturer to input data into the garment records that represent the garments the manufacturer makes. For example, for each garment of a particular size or SKU, a manufacturer enters the garment's dimensional measurements and profile data into the manufacturer module); Examiner interprets the manufacturer to be the market source of the articles)].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 6, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wannier et al., US 20090276291 A1 (hereafter referred to as “Wannier”) in view of Yarvis et al., US 20170091844 A1 (hereafter referred to as “Yarvis”).
Regarding claim 6, Wannier discloses the method as recited in claim 1. Wannier does not explicitly disclose wherein the set of criteria comprises a plurality of article brands sourced from a particular store or chain of stores.
However, Yarvis teaches wherein the set of criteria comprises a plurality of article brands sourced from a particular store or chain of stores [see 0025 (the preferences and the demographic 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of recommending items based on specific criteria which includes specifying a particular store or chain would have yielded predictable results. It would have been recognized that applying the known technique of Yarvis to the fit and fashion matching system of Wannier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to utilize different criteria to select clothing products for recommendation. 
Further, it would have been obvious to include the ability to f recommending items based on specific criteria which includes specifying a particular store or chain as taught by Yarvis in the system disclosed by Wannier with the motivation of allowing garment recommendation systems to account for subjective preferences of consumers, and reduce the number of product returns as well as the levels of customer frustration by ensuring that customers find comfortable and properly fitted clothing [see Yarvis: 0005 – 0006]. 

Regarding claim 13, Wannier discloses the method as recited in claim 9. Wannier does not explicitly disclose wherein clothing item and body measurements comprise a sleeve inseam measurement for a user.
wherein clothing item and body measurements comprise a sleeve inseam measurement for a user [see 0045 (and sleeve measurements, such as under-arm and over-arm lengths); Examiner interprets the under-arm length to be the inseam measurement]. 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of measuring sleeve inseam in order to utilize the measurement for garment recommendations would have yielded predictable results. It would have been recognized that applying the known technique of Yarvis to the fit and fashion matching system of Wannier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to utilize different criteria to select clothing products for recommendation. 
Further, it would have been obvious to include the ability to include body and clothing measurements that comprise a sleeve inseam measurement for a user as taught by Yarvis in the system disclosed by Wannier with the motivation of allowing garment recommendation systems to account for unique combinations of body measurements for users that may be outside of the typical combinations of body measurements of the general population, effectively reducing the number of product returns as well as the levels of customer frustration by ensuring that customers find comfortable and properly fitted clothing [see Yarvis: 0005 – 0006].

Regarding claim 17, Wannier discloses the method as recited in claim 9. Wannier does not explicitly disclose wherein clothing item and body measurements comprise a specific band height measurement for a user.
However, Yarvis teaches wherein clothing item and body measurements comprise a specific band height measurement for a user [see 0045 (vertical torso measurements, such as the bust-shoulder 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of measuring specific band height of a user in order to utilize the measurement for garment recommendations would have yielded predictable results. It would have been recognized that applying the known technique of Yarvis to the fit and fashion matching system of Wannier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to utilize different criteria to select clothing products for recommendation. 
Further, it would have been obvious to include the ability to include body and clothing measurements that comprise band height measurement for a user as taught by Yarvis in the system disclosed by Wannier with the motivation of allowing garment recommendation systems to account for unique combinations of body measurements for users that may be outside of the typical combinations of body measurements of the general population, effectively reducing the number of product returns as well as the levels of customer frustration by ensuring that customers find comfortable and properly fitted clothing [see Yarvis: 0005 – 0006].


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wannier et al., US 20090276291 A1 (hereafter referred to as “Wannier”) in view of Desmarais et al., US 10332179 B2 (hereafter referred to as “Desmarais”).
Regarding claim 8, Wannier discloses the method as recited in claim 1. While Wannier discloses the idea of sending out information via email, through cellular phones or even mailed to customers [see at least 0160], Wannier fails to teach the idea of transmitting communications to a user by push notifications. 
To this accord, Desmarais is further cited because it teaches recommending fitted clothing and providing notifications to customers, specifically via “push” messages [see Col 11, Lines 27 – 40], As such, the Examiner asserts that Desmarais teaches wherein the communication is transmitted to the user by push notifications through a mobile phone application, text, email, or via an alert message on a website account].
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of pushing notifications to users would have yielded predictable results. It would have been recognized that applying the known technique of Desmarais to the fit and fashion matching system of Wannier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to send notification regarding clothing to customers.  
Further, it would have been obvious to include the ability to push clothing related information notifications to customers as taught by Desmarais in the system disclosed by Wannier with the motivation of assisting users in being able to purchase clothing of interest or be aware of new products, availability or various other recommendation related reminders  [see Desmarais: Col 11]. 


Claims 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wannier et al., US 20090276291 A1 (hereafter referred to as “Wannier”) in view of Moore et al., US 20190122424 A1 (hereafter referred to as “Moore”).
Regarding claim 10, Wannier discloses the method as recited in claim 9. Wannier does not explicitly disclose wherein clothing item and body measurements comprise a distance between a user’s armpit across their upper arm.
However, Moore further teaches wherein clothing item and body measurements comprise a distance between a user’s armpit across their upper arm [see 0102 (the joint and body landmark information may include various widths, such as right/left bicep width); Examiner interprets bicep width to be the upper arm of the user and by measuring “across” the user is measuring a straight length not the circumference of the upper arm]. 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of measuring the distance across a user’s upper arm would have yielded predictable results. It would have been recognized that applying the known technique of Moore to the fit and fashion matching system of Wannier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to take numerous different measurements all over a customer’s body for the purposes of determining best fit or style of clothing articles. 
Further, it would have been obvious to include the ability to capture measurement across the upper arm of a customer as taught by Moore in the system disclosed by Wannier with the motivation of ensure that proper fitting clothing is being recommended to a user [see Moore: 0003]. 

	Regarding claim 11, Wannier discloses the method as recited in claim 9. Wannier does not explicitly disclose wherein clothing item and body measurements comprise a distance from armpit-to-armpit on a user.
However, Moore further teaches  wherein clothing item and body measurements comprise a distance from armpit-to-armpit on a user [see 0102 (the joint and body landmark information may 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of measuring the distance between user’s armpits would have yielded predictable results. It would have been recognized that applying the known technique of Moore to the fit and fashion matching system of Wannier would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to take numerous different measurements all over a customer’s body for the purposes of determining best fit or style of clothing articles. 
Further, it would have been obvious to include the ability to capture the measurement between the user’s armpits as taught by Moore in the system disclosed by Wannier with the motivation of ensure that proper fitting clothing is being recommended to a user [see Moore: 0003]. 

Regarding claim 18, Wannier discloses the method as recited in claim 9. Wannier does not explicitly disclose wherein clothing item and body measurements comprise a specific measurement across a widest part of a leg opening for a user.
However, Moore further teaches wherein clothing item and body measurements comprise a specific measurement across a widest part of a leg opening for a user [see 0102 (the joint and body landmark information may include various widths, such as right/left thigh width); Examiner interprets thigh width to be the widest part of the leg, and by measuring “across” the user is measuring a straight length not a circumference of the leg]. 
One of ordinary skill in the art before the effective filing date of the invention would have recognized that applying the known technique of measuring the distance across the widest part of a leg opening would have yielded predictable results. It would have been recognized that applying the known 
Further, it would have been obvious to include the ability to capture measurement across the widest part of a leg opening of a customer as taught by Moore in the system disclosed by Wannier with the motivation of ensure that proper fitting clothing is being recommended to a user [see Moore: 0003]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625